DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 9/23/2020. Claims 1-22 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2018/0213577, to Burbidge et al. (“Burbidge”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2018/0116007, to Yasukawa et al. (“Yasukawa”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2011/0244788, to Ode et al. (“Ode”), which is applicant-cited.
U.S. Patent Application Publication No. 2011/0170474, to Ji et al. (“Ji”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2009/0199069, to Palanki et al. (“Palanki”), which is newly cited with this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 103 as obvious over Burbidge in view of Yasukawa: Claims 1, 4-9, 12, and 15-20.
35 U.S.C. § 103 as obvious over Burbidge in view of Yasukawa, and in further view of Ode: Claims 2 and 13.
35 U.S.C. § 103 as obvious over Burbidge in view of Yasukawa, and in further view of Ji: Claims 3 and 14.
35 U.S.C. § 103 as obvious over Burbidge in view of Yasukawa, and in further view of Palanki: Claims 10, 11, 21, and 22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 9/23/2020 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Yasukawa, both of which are in the field of relaying communications as the claimed invention.

Regarding claim 12, Burbidge teaches:
A relay node (Burbidge, at least Fig. 9, relay UE 104, ¶ 37, which is further shown generally in Figs. 14, 15, ¶¶ 175, 177) comprising: 
a receiver (Burbidge, Fig. 14, at least antenna elements 1408, ¶ 175, and Fig. 15, RF Logic 1518, ¶¶ 177, 182) configured to receive, from a donor communication station, a unicast transmission signal comprising a plurality of device data sets, each device data set directed to each of a plurality of user equipment (UE) devices (Burbidge, Fig. 9, the relay UE 104 can receive data sets (e.g., UE S1AP ID, S1-UTED UE1/UE2, etc.) for a plurality of UEs 106 from the eNB 102, which is a donor communication station, and the data sets being transmitted are multiplexed into a single (i.e., unicast) transmission to the relay UE 104 over the Uu interface 108, see Figs. 7, 8, ¶¶ 94-104), and
15a transmitter (Burbidge, Fig. 14, at least antenna elements 1408, ¶ 175, and Fig. 15, RF Logic 1518, ¶¶ 177, 182) configured to transmit a … transmission over a … communication channel to the plurality of UE devices, the … transmission comprising the plurality of device data sets (Burbidge, Fig. 9, the relay UE 104 transmits the corresponding remote UE 106 data accordingly over the PC5 (i.e., channel), see ¶¶ 63, 101-104).

Burbidge does not explicitly teach that the transmission from the relay UE 104 over the PC5 to the remote UEs 106 is a “broadcast communication,” as further claimed. Even so, Yasukawa teaches that a remote UE can combine data for different remote UEs and subsequently transmit the data in a single time period but to each of the different remote UEs, that is, the data is broadcast to the remote UEs. See Yasukawa, Figs. 6, 13, ¶¶ 55-56, 66, 116-118. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broadcast different data for different remote UEs, as in Yasukawa, from a relay UE that has received the data in a unicast manner from a donor communication node, as in Burbidge, so that “data can be efficiently transmitted to a plurality of remote UEs in D2D” during a same time period. See Yasukawa, ¶¶ 7-11.

Regarding claim 1, there is recited a “method performed at a relay node” with steps virtually identical to the functions performed by the relay node of claim 12. As a result, claim 1 is rejected as obvious under section 103 over Burbidge in view of Yasukawa for the same reasons as presented above in the rejection of claim 12.

Regarding claims 4 and 15, which depend from claims 1 and 12, respectively, Burbidge does not explicitly teach the additionally recited limitations of the claims. Yasukawa remedies this and further teaches “the transmitter is configured to transmit the broadcast transmission using at least one of time division multiplexing (TDM) and frequency division multiplexing (FDM),” as recited in claim 15 and similarly in claim 4. Yasukawa, Fig. 14, the data is transmitted in both different time slots and frequencies, see also ¶ 151. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broadcast different data for different remote UEs at different frequencies, as in Yasukawa, from a relay UE that has received the data in a unicast manner from a donor communication node, as in Burbidge, so that “data can be efficiently transmitted to a plurality of remote UEs in D2D” during a same time period. See Yasukawa, ¶¶ 7-11.

Regarding claims 5 and 16, which depend from claims 1 and 12, respectively, Burbidge does not explicitly teach the additionally recited limitations of the claims. Yasukawa remedies this and further teaches “the transmitter is configured to transmit the broadcast transmission using frequency division multiplexing (FDM), the relay node further comprising a controller configured to assign a subset of carriers that are only a portion of a downlink bandwidth available for downlink transmission to the UE devices,” as recited in claim 16 and similarly in claim 5. Yasukawa,  Fig. 14, ¶ 151, the data is transmitted in both different time slots and frequencies, and see also ¶¶ 116-117, the UE1 (i.e., relay node) assigns a subset of frequencies for the MAC SDUs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broadcast different data for different remote UEs at different frequencies, as in Yasukawa, from a relay UE that has received the data in a unicast manner from a donor communication node, as in Burbidge, so that “data can be efficiently transmitted to a plurality of remote UEs in D2D” during a same time period. See Yasukawa, ¶¶ 7-11.

Regarding claims 6 and 17, which depend from claims 5 and 16, respectively, Burbidge does not explicitly teach the additionally recited limitations of the claims. Yasukawa remedies this and further teaches “the transmitter further configured to transmit control information to the UE devices identifying the subset of carriers, the control information over at least one of a physical control channel and a Radio Resource Control (RRC) protocol layer defined by a communication standard,” as recited in claim 17 and similarly in claim 6. See Yasukawa, ¶¶ 84, 141, the frequency hopping pattern, for example, must be signaled to each receiver so as to properly receive the data, such as by RRC signaling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broadcast different data for different remote UEs at different frequencies as configured by higher layer signaling, as in Yasukawa, from a relay UE that has received the data in a unicast manner from a donor communication node, as in Burbidge, so that “data can be efficiently transmitted to a plurality of remote UEs in D2D” during a same time period. See Yasukawa, ¶¶ 7-11.

Regarding claims 7 and 18, which depend from claims 1 and 12, respectively, Burbidge does not explicitly teach the additionally recited limitations of the claims. Yasukawa remedies this and further teaches “the transmitter is configured to transmit the broadcast transmission using frequency division multiplexing (FDM) and frequency hopping,” as recited in claim 18 and similarly in claim 7. Yasukawa, Fig. 14, the data is transmitted in both different time slots and frequencies, see also ¶ 151. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broadcast different data for different remote UEs at different frequencies, as in Yasukawa, from a relay UE that has received the data in a unicast manner from a donor communication node, as in Burbidge, so that “data can be efficiently transmitted to a plurality of remote UEs in D2D” during a same time period. See Yasukawa, ¶¶ 7-11.

Regarding claims 8 and 19, which depend from claims 7 and 18, respectively, Burbidge does not explicitly teach the additionally recited limitations of the claims. Yasukawa remedies this and further teaches “the transmitter further configured to transmit a control 20information to the UE devices identifying a frequency hopping pattern of the frequency hopping, the control information transmitted over at least one of a physical control channel and a Radio Resource Control (RRC) protocol layer defined by a communication standard,” as recited in claim 19 and similarly in claim 8. See Yasukawa, ¶¶ 84, 141, the frequency hopping pattern, for example, must be signaled to each receiver so as to properly receive the data, such as by RRC signaling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broadcast different data for different remote UEs at different frequencies as configured by higher layer signaling, as in Yasukawa, from a relay UE that has received the data in a unicast manner from a donor communication node, as in Burbidge, so that “data can be efficiently transmitted to a plurality of remote UEs in D2D” during a same time period. See Yasukawa, ¶¶ 7-11.

Regarding claims 9 and 20, which depend from claims 1 and 12, respectively, Burbidge does not explicitly teach the additionally recited limitations of the claims. Yasukawa remedies this and further teaches “the transmitter further configured to retransmit the broadcast transmission with blind retransmissions,” as recited in claim 20 and similarly in claim 9. Yasukawa, ¶¶ 116, 160, where the “blind retransmissions” is understood to be a HARQ process (see Spec. as filed ¶ 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ processing, as in Yasukawa, with the system of Burbidge as a way to handle data received in error or lost and, thus, retransmit the data.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Yasukawa, as applied to claims 1 and 12 above, and further in view of Ode, all of which are in the same field of relaying communications as the claimed invention.

Regarding claims 2 and 13, which depend from claims 1 and 12, respectively, neither Burbidge nor Yasukawa teach the additionally recited limitations in the claims. Ode remedies this and teaches “a modulator configured to applying a modulation order and a code rate to each device data set, the modulation order and the code rate the same for the plurality of device data sets,” as recited in claim 13 and similarly in claim 2. Ode, Figs. 12, 13, at least the coder-modulators 25b-1, 28a1, apply modulation and coding rate to the data, ¶¶ 75, 104. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modulator that modulates and codes, as in Yasukawa, with the combination of Burbidge and Yasukawa to apply respective modulation and coding techniques to data based on channel conditions, and thus, increase transmission reliability.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Yasukawa, as applied to claims 1 and 12 above, and further in view of Ji, all of which are in the same field of relaying communications as the claimed invention.

Regarding claims 3 and 14, which depend from claims 1 and 12, respectively, neither Burbidge nor Yasukawa teach the additionally recited limitations in the claims. Ji remedies this and teaches “the transmitter further configured to transmit, to the 25donor communication station, a preferred Modulation and Coding Scheme (MCS) for the broadcast encoding,” as recited in claim 14 and similarly in claim 3. Ji, ¶159, the relay may select the MCS and send the selection to the base station (i.e., donor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine having the relay select the MCS and send it to the base station, as in Ji, with the combination of Burbidge and Yasukawa since the relay is more particularly aware of channel conditions and link quality, and thus, in a better position to select the appropriate MCS. See Ji, ¶ 166. 

Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Yasukawa, as applied to claims 1 and 12 above, and further in view of Palanki, all of which are in the same field of relaying communications as the claimed invention.

Regarding claims 10 and 21, which depend from claims 1 and 12, respectively, neither Burbidge nor Yasukawa teach the additionally recited limitations in the claims. Palanki remedies this and teaches “the receiver is configured to receive dual- encoded data in the unicast transmission, the dual-encoded data comprising first device data and second device data, the first device data encoded with first broadcast encoding parameters to generate first device broadcast encoded data, the second 5device data encoded with second broadcast encoding parameters to generate second device broadcast encoded data, the first device broadcast encoded data and the second broadcast encoded data encoded by outer encoding to generate the dual- encoded data; and the relay node further comprising an outer decoder configured to decode the 10dual-encoded data by outer decoding corresponding to the outer encoding, the broadcast transmission comprising the first device broadcast encoded data and the second device broadcast encoded data,” as recited in claim 21 and similarly in claim 10. Palanki, ¶¶ 67, 71 different mobiles (i.e., data sets) can have different coding schemes (e.g., outer coding) and the data is encoded, transmitted, and decoded, see Fig. 6, ¶¶ 72-74. As a result, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encoding and decoding of Palanki with the combination of Burbidge and Yasukawa to as a way to implement error control for more robust data transmission. See Palanki, Abstract.

Regarding claims 11 and 22, which depend from claims 10 and 21, respectively, neither Burbidge nor Yasukawa teach the additionally recited limitations in the claims. Palanki remedies this and further teaches “the outer encoding comprises channel- 15aware encoding,” as recited in both claims. Palanki, ¶ 66, the coding helps to guard against interference and noise in the channel, thus, it is channel-aware. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the channel-aware encoding of Palanki with the combination of Burbidge and Yasukawa to as a way to implement error control for more robust data transmission. See id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2020/0204386 describes another way in which an access point broadcasts individual data to covered stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413